        Case: 3:19-cv-00755-wmc Document #: 10 Filed: 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SHANE MALLY,

        Plaintiff,
                                                    Case No. 19-cv-755-wmc
   v.

JUDGE ALAN BATES, ROCK COUNTY
FAMILY COURT, ROCK COUNTY CPS,
and MIKE LARSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.


        /s/                                                   9/15/2020
        Peter Oppeneer, Clerk of Court                        Date
